Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 18 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is JPO publication JP 2015-016127 A, cited on the IDS.  ‘127 pertains to a game server for providing a game in which a plurality of virtual users formed on a game provided to a plurality of terminals connected via a communication network forms a team and plays a game for each team is a map piece in which a virtual space formed on a game is divided into a predetermined range.  A map data management unit is provided which manages data of a map formed by a set of map pieces, and the map has at least an origin and an end point, and the map piece has a virtual route and is combined with the map piece.  The virtual route can be connected to an end point from the start point to an end point, and the map data management section assigns the map piece to each virtual user belonging to the team, and the map data management section is configured to receive a request for placing the map piece on the map from a terminal operating the virtual user.  Based on the aforementioned arrangement demand, the aforementioned virtual user has a route formation part which forms a movable route by arranging the aforementioned map piece on the aforementioned map.
The presently claimed invention creates, based on operation inputs of a player, a game stage by selecting components corresponding to a virtual room and by arranging panels corresponding to the components on a grid-shaped arrangement area.  In the virtual room, a passage, a stairs, a door with lock blocking the passage and a treasure chest are arranged.  A key for releasing the door with lock is contained in the treasure chest.  The player creates the game stage by connecting all of the passages and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/RONALD LANEAU/Primary Examiner, Art Unit 3715